Citation Nr: 1232232	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for right lower extremity peripheral neuropathy, evaluated as 10 percent disabling from August 8, 2006, and as 40 percent disabling from May 10, 2007.

3.  Entitlement to an increased initial rating for left lower extremity peripheral neuropathy, evaluated as 10 percent disabling from August 8, 2006, and as 40 percent disabling from May 10, 2007.

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois and Cleveland, Ohio.  The appeal was certified to the Board by the Chicago RO.  

The Veteran failed to report for a May 2012 videoconference hearing.  Any request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

The Virtual VA eFolder has been reviewed.  

In February 2012, the Veteran submitted a VA Form 21-8960, Application for Increased Compensation Based on Unemployability.  There is no indication that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

In various statements, the Veteran indicated that he was withdrawing his appeal regarding claims of entitlement to increased initial ratings for PTSD, right lower extremity peripheral neuropathy, and left lower extremity neuropathy; and entitlement to service connection for bilateral upper extremity peripheral neuropathy.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning claims of entitlement to increased initial ratings for PTSD, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy; and entitlement to service connection for bilateral upper extremity peripheral neuropathy are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b).  

Pursuant to regulation, until the appeal is transferred to the Board, an appeal withdrawal is effective when it is received by the AOJ.  Thereafter, it is not effective until received by the Board.  38 C.F.R. § 20.204(b).  

In an August 2011 statement, the Veteran indicated that he wished to drop his four issues identified as PTSD, right lower extremity, left lower extremity, and bilateral upper extremity.  This document is not individually date-stamped and it is unclear when it was received.  In September 2011, the RO received a statement from the Veteran indicating that he only wanted to drop two of his four issues.  Specifically, PTSD and bilateral upper extremity.  At that time, the RO issued a rating decision granting increased evaluations to 40 percent from May 10, 2007 for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity.  A supplemental statement of the case was furnished on these issues.  The RO certified the appeal in March 2012.

In July 2012, the Board received correspondence, signed by the Veteran in August 2011, which indicates that he wished to drop his four issues.

On review, it is not clear whether the August 2011 statements were ever received at the RO.  Notwithstanding, the Veteran withdrew two of his issues in September 2011, and in July 2012, the Board received notice that he wished to withdraw all issues.  Regardless of any confusion as to when and where the withdrawal statements were received, it is clear that the Veteran no longer wishes to pursue his appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns the listed issues.  Accordingly, the Board no longer has jurisdiction to review these issues and they are dismissed.  


ORDER

The claims of entitlement to increased initial ratings for PTSD, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy; and entitlement to service connection for bilateral upper extremity peripheral neuropathy are dismissed.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


